Name: Commission Regulation (EC) No 332/2007 of 27 March 2007 on the technical arrangements for the transmission of railway transport statistics (Text with EEA relevance )
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  transport policy;  communications;  land transport;  technology and technical regulations
 Date Published: nan

 29.3.2007 EN Official Journal of the European Union L 88/16 COMMISSION REGULATION (EC) No 332/2007 of 27 March 2007 on the technical arrangements for the transmission of railway transport statistics (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 91/2003 of the European Parliament and of the Council of 16 December 2002 on rail transport statistics (1), and in particular Article 6(2) thereof, Whereas: (1) It is necessary to specify the format in which rail transport data are to be transmitted to the Commission (Eurostat) in sufficient detail to ensure that the data can be processed rapidly and in a cost-effective way. (2) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee, set up by Decision 89/382/EEC, Euratom (2), HAS ADOPTED THIS REGULATION: Article 1 The technical format for the transmission of data to the Commission (Eurostat) shall be as set out in the Annex. Member States shall use this format for the data concerning reference year 2007 and subsequent years. Article 2 The data and metadata supplied pursuant to Regulation (EC) No 91/2003 shall be transmitted in electronic format to the single entry point for data at the Commission (Eurostat) by any organisation designated by the national authorities. Transmission shall conform to an appropriate interchange standard specified by Eurostat. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 March 2007. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 14, 21.1.2003, p. 1. Regulation as amended by Commission Regulation (EC) No 1192/2003 (OJ L 167, 4.7.2003, p. 13). (2) OJ L 181, 28.6.1989, p. 47. ANNEX TECHNICAL FORMAT FOR DATA TRANSMISSION 1. DATA STRUCTURE The individual data records to be sent to Eurostat for each quarter, year or period of five years, comprise 9 datasets, each corresponding to an annex of Regulation (EC) No 91/2003. These datasets thus contain the following data:  annual statistics on goods transport  detailed reporting (Annex A),  annual statistics on goods transport  simplified reporting (Annex B),  annual statistics on passenger transport  detailed reporting (Annex C),  annual statistics on passenger transport  simplified reporting (Annex D),  quarterly statistics on goods and passenger transport (Annex E),  quinquennial regional statistics on goods and passenger transport (Annex F),  quinquennial statistics on traffic flows on the rail network (Annex G),  statistics on accidents (Annex H),  a list of the railway undertakings for which statistics are provided (Annex I). Annexes B and D set out simplified reporting requirements that may be used by Member States as an alternative to the normal detailed reporting set out in Annexes A and C, for undertakings below the thresholds laid down in Article 4(2) of Regulation (EC) No 91/2003. 2. LIST OF FIELDS Pursuant to Regulation (EC) No 91/2003, one dataset has to be provided for each annex in the form of a flat file using the semi-colon ; as a field separator. Each dataset, except dataset C, must contain data for all mandatory tables required by the annex. For each dataset, the number of fields in each record is fixed. In other words, all fields must be present even if they are empty (two successive field separators indicate an empty field). The individual fields are described below as follows:  Field number: this identifies the position of the field in the record,  Field name: this either refers to a variable in Regulation (EC) No 91/2003, or to an internal identifier used to identify the record,  Description: short description of the contents of the field,  Coding: in tables A2 and A4 certain fields are to be coded according to Annexes J to K of Regulation (EC) No 91/2003. Additional coding rules are noted here. Further explanations and recommendations on coding are provided by Eurostat in the Guidelines for the implementation of Regulation (EC) No 91/2003,  Field type: indicates whether the field contains a numeric quantity or a text string, all numeric quantities are to be provided as integers,  Maximum length: the maximum expected length of the data for a particular field. Data that are too long cannot be loaded,  Confidentiality flag (FlagC) indicates if the record is considered confidential by the Member State (Council Regulations (EC) No 322/97 (1), Article 13(1) and (Euratom, EEC) No 1588/90 (2), Article 2),  Flag of authorisation for dissemination of confidential data (FlagD) indicates if confidential data provided by the Member States can be disseminated (Council Regulations (EC) No 322/97, Article 13(2) and (Euratom, EEC) No 1588/90, Article 5(4)). Hence, the Commission is legally permitted to change the Member States judgment in well-defined cases. This is done by changing FlagD=1 to FlagD=0 when FlagC=1. Dataset for Annex A: Annual statistics on goods transport  detailed reporting Field number Field name Description Coding Field type Max length Specific codes for missing values 1 RCount Reporting country ISO-3166-alpha2 nomenclature except UK for United Kingdom Text 2 2 DsetID Dataset identifier A1 to A9 Text 2 3 Year Year of the dataset 4 digits Text 4 4 Period Reference period A0 Text 2 5 TransID Type of transport 0 : total transport 1 : national transport 2 : international transport  total 3 : international transport  outgoing 4 : international transport  incoming 5 : transit transport Text 1 6 Goods Type of goods annex J of the Regulation Text 2 7 DGoods Type of dangerous goods annex K of the Regulation Text 3 8 LDG Country of loading ISO-3166-alpha2 nomenclature except UK for United Kingdom Text 2 XX 9 UNL Country of unloading ISO-3166-alpha2 nomenclature except UK for United Kingdom Text 2 XX 10 Consgmt Type of consignment 1 : full trainloads 2 : full wagonloads 3 : other 9 : unknown Text 1 11 TTU Type of transport Unit 1 : containers and swap bodies 2 : semi-trailers (unaccompanied) 3 : road vehicles (accompanied) 9 : unknown Text 1 12 Tonnes Total goods transport Tonnes Numeric 10 13 Tkm Total goods transport in 1 000 tonne-kilometres 1 000 Tonnes-km Numeric 10 14 NbrITU Number of Intermodal transport unit Number of ITU Numeric 8 15 TeuITU Intermodal transport units carried in TEU TEU Numeric 8 16 TrainKM Goods train movement in 1 000 km 1 000 Train-km Numeric 8 17 FlagC Confidentiality flag 1 : confidential 0 : not confidential Text 1 18 FlagD Flag of authorisation for dissemination 1 : dissemination not authorised 0 : dissemination authorised Text 1 In the flat file containing the data for Annex A, each record comprises 18 fields. The following table shows in grey the fields that have to be provided for the different tables of Annex A. The white cells correspond to blank fields in the record. An asterisk indicates a key field. The combination of the values of the key fields for a record must constitute a unique key value within the file. If duplicate key values are found, the file will not be loaded correctly. DsetID Field number Field name A1 A2 A3 A4 A5 (3) A6 A7 A8 A9 1 RCount * * * * * * * * * 2 DsetID * * * * * * * * * 3 Year * * * * * * * * * 4 Period * * * * * * * * * 5 TransID * * * * * 6 Goods * 7 DGoods * 8 LDG * 9 UNL * 10 Consgmt * 11 TTU 12 Tonnes 13 Tkm 14 NbrITU 15 TeuITU 16 TrainKM 17 FlagC 18 FlagD Dataset for Annex B: Annual statistics on goods transport  simplified reporting Field number Field name Description Coding Field type Max length Specific codes for missing values 1 RCount Reporting country ISO-3166-alpha2 nomenclature except UK for United Kingdom Text 2 2 DsetID Dataset identifier B1 to B2 Text 2 3 Year Year of the dataset 4 digits Text 4 4 Period Reference period A0 Text 2 5 TransID Type of transport 0 : total transport 1 : national transport 2 : international transport  total 3 : international transport  outgoing 4 : international transport  incoming 5 : transit transport Text 1 6 Tonnes Total goods transport Tonnes Numeric 10 7 Tkm Total goods transport in 1 000 tonne-kilometres 1 000 Tonnes-km Numeric 10 8 TrainKm Goods train movement in 1 000 train-km 1 000 Train-km Numeric 8 9 FlagC Confidentiality flag 1 : confidential 0 : not confidential Text 1 10 FlagD Flag of authorisation for dissemination 1 : dissemination not authorised 0 : dissemination authorised Text 1 In the flat file containing the data for Annex B, each record comprises 10 fields. The following table shows in grey the fields that have to be provided for each of the two tables of Annex B. The white cells correspond to blank fields in the record. An asterisk indicates a key field. The combination of the values of the key fields for a record must constitute a unique key value within the file. If duplicate key values are found, the file will not be loaded correctly. DsetID Field number Field name B1 B2 1 RCount * * 2 DsetID * * 3 Year * * 4 Period * * 5 TransID * 6 Tonnes 7 Tkm 8 TrainKM 9 FlagC 10 FlagD Dataset for Annex C: Annual statistics on passenger transport  detailed reporting Field number Field name Description Coding Field type Max length Specific codes for missing values 1 RCount Reporting country ISO-3166-alpha2 nomenclature except UK for United Kingdom Text 2 2 DsetID Dataset identifier C1 to C5 Text 2 3 Year Year of the dataset 4 digits Text 4 4 Period Reference period A0 Text 2 5 TransID Type of transport 1 : national transport 2 : international transport  total 3 : international transport  outgoing 4 : international transport  incoming Text 1 6 LDG Country of embarkation ISO-3166-alpha2 nomenclature except UK for United Kingdom Text 2 XX 7 UNL Country of disembarkation ISO-3166-alpha2 nomenclature except UK for United Kingdom Text 2 XX 8 Pass Total passenger transport Passengers Numeric 10 9 Passkm Total passenger transport in 1 000 passenger-kilometres 1 000 pkm Numeric 10 10 TrainKm Passengers train movements in 1 000 train-km 1 000 Train-km Numeric 8 11 FlagC Confidentiality flag 1 : confidential 0 : not confidential Text 1 12 FlagD Flag of authorisation for dissemination 1 : dissemination not authorised 0 : dissemination authorised Text 1 In the flat file containing the data for Annex C, each record comprises of 12 fields. The following table shows in grey the fields that have to be provided for the different tables of Annex C. The white cells correspond to blank fields in the record. An asterisk indicates a key field. The combination of the values of the key fields for a record must constitute a unique key value within the file. If duplicate key values are found, the file will not be loaded correctly. Provisional (tables C1 and C2) and final consolidated data (tables C3 and C4) are to be sent at different times following the same structure. DsetID Field Number Field name C1 (4) C2 (4) C3 (5) C4 (5) C5 1 RCount * * * * * 2 DsetID * * * * * 3 Year * * * * * 4 Period * * * * * 5 TransID * 1 & 2 * 3 & 4 * 1 & 2 * 3 & 4 6 LDG * * 7 UNL * * 8 Pass 9 Passkm 10 TrainKM 11 FlagC 12 FlagD Dataset for Annex D: Annual statistics on passenger transport  simplified reporting Field number Field name Description Coding Field type Max length Specific codes for missing values 1 RCount Reporting country ISO-3166-alpha2 nomenclature except UK for United Kingdom Text 2 2 DsetID Dataset identifier D1 to D2 Text 2 3 Year Year of the dataset 4 digits Text 4 4 Period Reference period A0 Text 2 5 Pass Total passenger transport Passengers Numeric 10 6 Passkm Total passenger transport in 1 000 passenger-kilometres 1 000 pkm Numeric 10 7 TrainKm Passenger train movements in 1 000 train-km 1 000 Train-km Numeric 8 8 FlagC Confidentiality flag 1 : confidential 0 : not confidential Text 1 9 FlagD Flag of authorisation for dissemination 1 : dissemination not authorised 0 : dissemination authorised Text 1 In the flat file containing the data for Annex D, each record comprises of 9 fields. The following table shows in grey the fields that have to be provided for each of the two tables of Annex D. The white cells correspond to blank fields in the record. An asterisk indicates a key field. The combination of the values of the key fields for a record must constitute a unique key value within the file. If duplicate key values are found, the file will not be loaded correctly. DsetID Field number Field name D1 D2 1 RCount * * 2 DsetID * * 3 Year * * 4 Period * * 5 Pass 6 Passkm 7 TrainKM 8 FlagC 9 FlagD Dataset for Annex E: Quarterly statistics on goods and passenger transport Field number Field name Description Coding Field type Max length Specific codes for missing values 1 RCount Reporting country ISO-3166-alpha2 nomenclature except UK for United Kingdom Text 2 2 DsetID Dataset identifier E1 to E2 Text 2 3 Year Year of the dataset 4 digits Text 4 4 Period Reference period Q1 to Q4 Text 2 5 Tonnes Total goods transport Tonnes Numeric 10 6 Tkm Total goods transport in 1 000 tonne-kilometres 1 000 Tonnes-km Numeric 10 7 Pass Total passenger transport Passengers Numeric 10 8 Passkm Total passenger transport in 1 000 passenger-kilometres 1 000 pkm Numeric 10 9 FlagC Confidentiality flag 1 : confidential 0 : not confidential Text 1 10 FlagD Flag of authorisation for dissemination 1 : dissemination not authorised 0 : dissemination authorised Text 1 In the flat file containing the data for Annex E, each record comprises 10 fields. The following table shows in grey the fields that have to be provided for each of the two tables of Annex E. The white cells correspond to blank fields in the record. An asterisk indicates a key field. The combination of the values of the key fields for a record must constitute a unique key value within the file. If duplicate key values are found, the file will not be loaded correctly. DsetID Field number Field name E1 E2 1 RCount * * 2 DsetID * * 3 Year * * 4 Period * * 5 Tonnes 6 Tkm 7 Pass 8 Passkm 9 FlagC 10 FlagD Dataset for Annex H: Statistics on accidents Field number Field name Description Coding Field type Max length Specific codes for missing values 1 RCount Reporting country ISO-3166-alpha2 nomenclature except UK for United Kingdom Text 2 2 DsetID Dataset identifier H1 to H4 Text 2 3 Year Year of the dataset 4 digits Text 4 4 Period Reference period A0 Text 2 5 AccID Type of accident 1 : Collisions 2 : Derailments 3 : Accidents involving level crossings 4 : Accidents to persons caused by rolling stock in motion 5 : Fire in rolling stock 6 : Others 7 : Total 9 : Unknown Text 1 6 PersID Category of person 1 : Passengers 2 : Employees 3 : Others 4 : Total [5: Level-crossing users] [6: Unauthorised persons on railway premises] 9 : Unknown Text 1 7 NbAccSign Number of significant accidents Number Numeric 8 8 NbAccInj Number of serious injury accidents Number Numeric 8 9 NbAccDGIn Number of accident involving the transport of dangerous goods Number Numeric 8 10 NbAccDGRe Number of accident releasing dangerous goods Number Numeric 8 11 NbPersK Number of persons killed Number Numeric 8 12 NbPersI Number of persons seriously injured Number Numeric 8 In the flat file containing the data for Annex H, each record comprises 12 fields. The following table shows in grey the fields that have to be provided for each table of Annex H. The white cells correspond to blank fields in the record. An asterisk indicates a key field. The combination of the values of the key fields for a record must constitute a unique key value within the file. If duplicate key values are found, the file will not be loaded correctly. The table contains two further categories of persons that may be required in future: 5: Level-crossing users; and: 6: Unauthorised persons on railway premises. DsetID Field number Field name H1 H2 H3 H4 1 RCount * * * * 2 DsetID * * * * 3 Year * * * * 4 Period * * * * 5 AccID * * * 6 PersID * * 7 NbAccSign 8 NbAccInj (6) 9 NbAccDGIn 10 NbAccDGRe 11 NbPersK 12 NbPersI Dataset for Annex I Field number Field name Description Coding Field type Max length Specific codes for missing values 1 RCount Reporting country ISO-3166-alpha2 nomenclature except UK for United Kingdom Text 2 2 DsetID Dataset identifier I1 Text 2 3 Year Year of the dataset 4 digits Text 4 4 UCode Undertaking code (constant over years) ISO-3166-alpha2 nomenclature except UK for the United Kingdom + 3-digit number Text 5 XX 5 UName Name of undertaking Text 100 6 CountID Country in which undertaking is based ISO-3166-alpha2 nomenclature except UK for United Kingdom Text 2 XX 7 IntFret Freight transport activity: international 1 : YES 0 : NO Text 1 8 Natfret Freight transport activity: national 1 : YES 0 : NO Text 1 9 Intpass passenger transport activity: international 1 : YES 0 : NO Text 1 10 Natpass passenger transport activity: national 1 : YES 0 : NO Text 1 11 DsetA Data included in Annex A 1 : YES 0 : NO Text 1 12 DsetB Data included in Annex B 1 : YES 0 : NO Text 1 13 DsetC Data included in Annex C 1 : YES 0 : NO Text 1 14 DsetD Data included in Annex D 1 : YES 0 : NO Text 1 15 DsetE Data included in Annex E 1 : YES 0 : NO Text 1 16 DsetF Data included in Annex F 1 : YES 0 : NO Text 1 17 DsetG Data included in Annex G 1 : YES 0 : NO Text 1 18 DsetH Data included in Annex H 1 : YES 0 : NO Text 1 19 Tonnes Total freight transport (in tonnes) Tonnes Numeric 10 20 Tkm Total freight transport (1 000 tkm) 1 000 Tonne-kilometre Numeric 10 21 Pass Total passenger transport (in passenger) Number of passengers Numeric 10 22 Passkm Total passenger transport (1 000 passenger-km) 1 000 passenger-km Numeric 10 In the flat file containing the data for Annex I, each record comprises of 22 fields. The following table shows all fields in grey because there is only one table in Annex I. Optional fields may be left empty. An asterisk indicates a key field. The combination of the values of the key fields for a record must constitute a unique key value within the file. If duplicate key values are found, the file will not be loaded correctly. Field number Field name DsetID I1 1 RCount * 2 DsetID * 3 Year * 4 UCode * 5 UName (7) 6 CountID 7 IntFret 8 Natfret 9 Intpass 10 Natpass 11 DsetA 12 DsetB 13 DsetC 14 DsetD 15 DsetE 16 DsetF 17 DsetG 18 DsetH 19 Tonnes (8) 20 Tkm (9) 21 Pass (10) 22 Passkm (11) 3. MISSING VALUES For certain fields, Eurostat may recommend the use of specific codes for missing values or other special values (see column specific codes for missing values). Additional information is provided in the Guidelines for the implementation of Regulation (EC) No 91/2003. 4. ALTERNATIVE STANDARD FORMATS Member States may use other standard formats which support the abovementioned data structures, where these are proposed by Eurostat. 5. VALIDATION OF DATA BY EUROSTAT Eurostat will apply some validation checks to the data transmitted by Member States, before the data are loaded into the production database. Where a significant number of records fail these checks, Eurostat will notify the Member State of the records in error and indicate the reasons for non-acceptance. The Member State will be requested to rectify the errors noted and then to re-submit the complete dataset (not just the records that were in error). This procedure is necessary in order to guarantee the correctness of the data within and between different datasets. 6. NAMING OF DATASET FILE The following file naming convention must be used: RAIL_annex_frequency_CC_YYYY_period[_OptionalField].format where: RAIL For RAIL data Annex Dataset identification (i.e. Annex of the Regulation): A : Annual statistics on goods transport  detailed reporting B : Annual statistics on goods transport  simplified reporting C : Annual statistics on passenger transport  detailed reporting D : Annual statistics on passenger transport  simplified reporting E : Quarterly statistics on goods and passenger transport F : Regional statistics on goods and passenger transport G : Statistics on traffic flows on the rail network H : Statistics on accidents I : List of Railway undertakings Frequency A for Annual Q for Quarterly 5 for every five years CC Reporting country: use ISO3166-alpha2 except UK for United Kingdom YYYY Year of reference (e.g. 2004) Period 0000 for Annual 0001 for the first quarter 0002 for the second quarter 0003 for the third quarter 0004 for the fourth quarter 0005 for quinquennial [_OptionalField] Can contain any chain of 1 to 220 characters (only A to Z, 0 to 9 or _ are allowed). This field is not interpreted by Eurostat tools. .format File format: ( e.g. CSV for Comma Separated Value, GES for GESMES) One file has to be sent for each annex of the Regulation and period. Example: The file RAIL_E_Q_FR_2004_0002.csv is the data file that contains the data from France for Annex E of the Regulation, covering the second quarter of the year 2004. 7. TRANSMISSION METHOD Data shall be transmitted or uploaded by electronic means to the single entry point for data at Eurostat. This method assures the secure transmission of confidential data. (1) OJ L 52, 22.2.1997, p. 1. (2) OJ L 151, 15.6.1990, p. 1. (3) Table A5 is an optional table. (4) Provisional data. (5) Final consolidated data. (6) Number of serious injury accidents (NbAccInj) is an optional variable in table H1. (7) Name of undertaking (UName) is an optional variable. (8) Total freight transport (in tonnes) is an optional variable. (9) Total freight transport (in 1 000 tkm) (Tkm) is an optional variable. (10) Total passenger transport (in passengers) (Pass) is an optional variable. (11) Total passenger transport (in 1 000 pkm) (Passkm) is an optional variable.